Mr. Justice Aldrey
delivered the opinion of the Court.
The National City Bank, of New York brought, in the District Court of San Juan, an action against four persons to recover from them $2,600 upon a promissory note which they had subscribed in its favor, and interest on said sum at the rate of 10 per cent per annum. It attached some property of the defendants in order to secure the effectiveness of any judgment that might be rendered. The defendants demurred to the complaint and moved for a transfer of the case to the District Court of Arecibo, which was granted. The demurrer was dismissed and no answer was filed. After a trial, in which only the plaintiff introduced., evidence consisting in the testimony of a witness and the presentation of the promissory note, as the appellant admits in its brief, judgment was rendered as demanded by the plaintiff, with costs and attorney’s fees. The plaintiff .filed its memorandum of costs, containing, among other items, one of -$27 for three trips of its attorney from San Juan to Arecibo, and another of $500 for attorney’s fees. These items were objected to and the court reduced the $27 to $15, and the $500 to $100. By reason of those reductions the bánk has filed the present appeal. ' a
We think that the $12 deducted by the lower court from the amount asked for the trips of the attorney is of so little *264importance to the appellant that it is not worth while for ns to decide what was the actual cost of those trips and whether the amount thus reduced should not he paid together with the other sums claimed.
Regarding the $100 which the lower court granted for attorney’s fees, we do not think that said court committed manifest error'in fixing that amount, in view of the character of the suit and the short proceedings had therein.
The order appealed from should he affirmed.